DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-88 are pending in the instant invention.  According to the Amendments to the Claims, filed December 4, 2020, claims 36, 57 and 81 were amended.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/JP2018/036252, filed September 28, 2018, which claims priority under 35 U.S.C. § 119(a-d) to JP 2017-190713, filed September 29, 2017.

Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s provisional election of the following, without traverse, in the reply filed on June 14, 2022, is acknowledged: a) Group IV - claim 29; and b) substituted antibody-drug conjugate represented by the [Formula 24] - p. 480, Example 115, ADC49, where m2 = 2; and Ab = Trastuzumab-[MSG1-N3]2.  Claim 29 reads on the elected species.  Affirmation of this election must be made by the inventor or joint inventor in replying to this Office action.
	Similarly, the inventor or joint inventor should further note that the requirement is still deemed proper and is therefore made FINAL.
	Likewise, the inventor or joint inventor should further note that the elected species was found to be free of the prior art.
	Moreover, the inventor or joint inventor should further note that claims 1-28 and 30-88 were withdrawn from further consideration, pursuant to 37 CFR 1.142(b), as being drawn to a nonelected or cancelled invention, there being no allowable generic or linking claim.
	Thus, a first Office action and prosecution on the merits of claim 29 is contained within.

Specification Objection - Disclosure

	The following guidelines illustrate the preferred layout for the specification of a utility application.  These guidelines are suggested for the inventor’s or joint inventor’s use.

Arrangement of the Specification

As provided in 37 CFR 1.77(b), the specification of a utility invention should include the following sections in order.  Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading.  If no text follows the section heading, the phrase Not Applicable should follow the section heading:
(a)	TITLE OF THE INVENTION.
(b)	CROSS-REFERENCE TO RELATED APPLICATIONS.
(c)	STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR 
	DEVELOPMENT.
(d)	THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e)	INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A 
	COMPACT DISC.
(f)	BACKGROUND OF THE INVENTION.
	(1)	Field of the Invention.
	(2)	Description of Related Art (including information disclosed under 37 CFR 1.97 
		and 1.98).
(g)	BRIEF SUMMARY OF THE INVENTION.
(h)	BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(i)	DETAILED DESCRIPTION OF THE INVENTION.
(j)	CLAIM OR CLAIMS (commencing on a separate sheet).
(k)	ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(l)	SEQUENCE LISTING (See MPEP § 2424 and 37 CFR 1.821-1.825).

	The inventor or joint inventor is advised to format the specification according to 37 CFR 1.77(b) above and 37 CFR 1.77(c).  Revisions should particularly include and/or address: a) section headings (b-i), where applicable; and b) bold-type, underline, and/or upper case formatting.  Appropriate correction may be required.

Specification Objection - Title

	The inventor or joint inventor is reminded of the proper content of the title of the invention.
	The title of the invention should be brief, but technically accurate and descriptive and should contain fewer than 500 characters.  See 37 CFR 1.72(a) and MPEP § 606.
	The title of the invention is not technically accurate and descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  In the revised title, the examiner suggests additionally identifying the antibody-drug conjugates comprising substituted benzo[e]pyrrolo[1,2-a][1,4]diazepines represented by the [Formula 24], [Formula 25], [Formula 26], and/or [Formula 27].
	The following title is suggested: ANTIBODY-DRUG CONJUGATES COMPRISING SUBSTITUTED BENZO[e]PYRROLO[1,2-a][1,4]DIAZEPINES.
	Appropriate correction is required.

Specification Objection - Abstract

	The inventor or joint inventor is reminded of the proper content of an abstract of the disclosure.
	With regard particularly to chemical patents, for compounds or compositions, the general nature of the compound or composition should be given as well as the use thereof, e.g., The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.  Exemplification of a species could be illustrative of members of the class.  For processes, the reactions, reagents and process conditions should be stated, generally illustrated by a single example, unless variations are necessary.  See MPEP § 608.01(b), Section B.
	The abstract of the disclosure is objected to because it fails to exemplify any members or formulae illustrative of its class.  Correction is required.  See MPEP § 608.01(b).
	The examiner suggests incorporating the structure of the antibody-drug conjugates comprising substituted benzo[e]pyrrolo[1,2-a][1,4]diazepines represented by the [Formula 24], [Formula 25], [Formula 26], and/or [Formula 27], respectively, to overcome this objection.

Claim Objections

	Claim 29 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation:
	An antibody-drug conjugate represented by the [Formula 24], [Formula 25], [Formula 26], or [Formula 27], wherein:

	[Formula 24] is:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

or

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
;

	[Formula 25] is:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

or

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
;

	[Formula 26] is:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

or

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
; or

	[Formula 27] is:

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

or

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
;

wherein:
	m2 represents 1 or 2;
	Ab represents an immunoglobulin G (IgG) antibody or a functional fragment of the immunoglobulin G (IgG)  antibody; and

	the N297 glycan of Ab represents:

(i)	[Formula 29], [Formula 30], or [Formula 31]:

    PNG
    media_image10.png
    126
    635
    media_image10.png
    Greyscale
 [Formula 29],

    PNG
    media_image11.png
    126
    621
    media_image11.png
    Greyscale
 [Formula 30], or

    PNG
    media_image12.png
    125
    626
    media_image12.png
    Greyscale
 [Formula 31];

wherein:

	L(PEG) represents -NHCH2CH2(OCH2CH2)3-*, wherein the amino group at the left end is bound via an amide bond to the carboxylic acid at the 2-position of a sialic acid at the non-reducing terminal in one or both of the 1-3 and 1-6 branched chains of the -Man in the N297 glycan, and further wherein each * represents bonding to a nitrogen atom at the 1-position or 3-position of the triazole ring in [Formula 24], [Formula 25], [Formula 26], or [Formula 27]; and

	each 
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
 represents bonding to Asn297 of the antibody; or

(ii)	a mixture of [Formula 29] and [Formula 30] above.

	Appropriate correction is required.  See MPEP § 2173.02.

Claim Rejections - 35 U.S.C. § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. § 112:
(a) IN GENERAL.  The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Antibody-drug conjugates comprising substituted benzo[e]pyrrolo[1,2-a][1,4]diazepines represented by the [Formula 24], [Formula 25], [Formula 26], and/or [Formula 27]

	Claim 29 is rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or join inventor, at the time the invention was filed, had possession of the claimed invention.  Specifically, antibody-drug conjugates comprising substituted benzo[e]pyrrolo[1,2-a][1,4]diazepines represented by the [Formula 24], [Formula 25], [Formula 26], and/or [Formula 27], respectively, wherein the N297 glycan of Ab represents… [Formula 28], lack adequate support within the original specification, as filed.  The specification, on pages 22-23, discloses generic antibody-drug conjugates comprising substituted benzo[e]pyrrolo[1,2-a][1,4]diazepines represented by the [Formula 24], [Formula 25], [Formula 26], and/or [Formula 27], respectively, which fail to expressly include antibody-drug conjugates comprising substituted benzo[e]-pyrrolo[1,2-a][1,4]diazepines represented by the [Formula 24], [Formula 25], [Formula 26], and/or [Formula 27], respectively, wherein the N297 glycan of Ab represents… [Formula 28].  Consequently, one of ordinary skill in the art, at the time this invention was filed, may neither be reasonably apprised of the scope of the instantly recited antibody-drug conjugates comprising substituted benzo[e]pyrrolo[1,2-a][1,4]diazepines represented by the [Formula 24], [Formula 25], [Formula 26], and/or [Formula 27], respectively, nor recognize that the inventor or joint inventor was in possession of the instantly recited antibody-drug conjugates comprising substituted benzo-[e]pyrrolo[1,2-a][1,4]diazepines represented by the [Formula 24], [Formula 25], [Formula 26], and/or [Formula 27], respectively, in view of the original specification of the invention.
	The inventor or joint inventor should note that under 35 U.S.C. § 132 and 35 U.S.C. § 251, the proscription against the introduction of new matter in a patent invention serves to prevent an inventor or joint inventor from adding information that goes beyond the subject matter originally filed.  {See In re Rasmussen, 650 F.2d 1212, 1214, 211 USPQ 323, 326 (CCPA 1981); and MPEP § 2163.06-2183.07}.
	Moreover, the inventor or joint inventor should further note that in order to comply with the written description requirement of 35 U.S.C. § 112(a), each claim limitation must be expressly, implicitly, or inherently supported in the originally filed specification.  [W]hen an explicit limitation in a claim is not present in the written description whose benefit is sought, it must be shown that a person of ordinary skill would have understood, at the time the patent invention was filed, that the description requires that limitation.  {See Hyatt v. Boone, 146 F.3d 1348, 1353, 47 USPQ2d 1128, 1131 (Fed. Cir. 1998); and In re Wright, 866 F.2d 422, 425, 9 USPQ2d 1649, 1651 (Fed. Cir. 1989)}.
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

Allowable Subject Matter

	No claims are allowed.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624